DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 7-9, 15, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP ‘752 (3GPP TR 23.752, V0.3.0, hereinafter referred to as 3GPP ‘752).
		Re claim 1, 3GPP teaches a method for a first User Equipment (UE) (UE1) to perform a PC5 unicast link establishment procedure (sec. 6.9.2 Procedures), comprising:
	(i) the first UE (UE1) transmits a first PC5-S message (direct communication request message) for establishing a PCS unicast link with a UE-to-UE Relay (direct communication request message is sent to establish a unicast link via the UE-to-UE relay), wherein the PC5-S message includes a Layer-2 Identity (ID) of a second UE (broadcast layer 2 ID) (Fig. 6.9.2-1, Sec. 6.9.1 Description, Pg. 39; Sec 6.9.2 Procedures, Pg. 40); and
	(ii) the first UE receives a second PC5-S message from the UE-to-UE Relay (direct communication accept message received from the UE-to-UE relay), wherein the second PC5-S message is transmitted by the UE-to-UE Relay in response to reception of the first PC5-S message (direct communication accept message is sent in response to the direct communication request message) (Fig. 6.9.2-1, Sec. 6.9.1 Description, Pg. 39; Sec 6.9.2 Procedures, Pg. 40-41).
		Claim 9 recites a first UE performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 7, 15, 3GPP teaches that the first PC5-S message is a Direct Communication Request message (Direct communication request message, Fig. 6.9.2-1) or a DIRECT LINK ESTABLISHMENT REQUEST message (Fig. 6.9.2-1, Sec 6.9.2 Procedures, Pg. 40).
		Re claims 8, 16, 3GPP teaches that the second PC5-S message is a Direct Communication Accept message (direct communication accept message, Fig. 6.9.2-1) or a DIRECT LINK ESTABLISHMENT ACCEPT message (Fig. 6.9.2-1, Sec 6.9.2 Procedures, Pg. 40-41).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-6, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘752 as applied to claim 1 above and further in view of 3GPP ‘287 (3GPP TS 23.287 V16.2.0, hereinafter referred to as 3GPP ‘287).
		Re claims 2, 10, 3GPP ‘752 discloses that the broadcast layer 2 ID as destination ID in the direct communication request message is determined according to the clause 6.3.3.1 of TS 23.287.
		3GPP ‘752 does not explicitly disclose that the first PC5-S message is addressed to a default Destination Layer-2 ID associated with a UE-to-UE Relay service.
		3GPP ‘287 discloses that the first PC5-S message (direct communication request message) is addressed to a default Destination Layer-2 ID associated with a UE-to-UE Relay service (default destination layer 2 ID associated with a service type) (Sec. 5.1.2.1 Policy/Parameter provisioning: 6) Policy/parameters when NR PC5 is selected, Pg. 17; Sec 5.6.1.4 Identifiers for unicast mode V2X communication over PC5 reference point, Pg. 34; Sec 6.3.3.1 Layer-2 link establishment over PC5 reference point, Pg. 41-42).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify 3GPP ‘752 by including the feature that the first PC5-S message is addressed to a default Destination Layer-2 ID associated with a UE-to-UE Relay service, as taught by 3GPP ‘287 for the purpose of providing initial signaling for the establishment of the PC5 unicast link, as taught by 3GPP ‘287 (Sec. 5.6.1.4, Pg. 34).
		Re claims 3, 11, 3GPP ‘752 discloses that the first PC5-S message (direct communication request message) includes parameters specified in clause 6.3.3.1 of TS 23.287.
		3GPP ‘752 does not explicitly disclose that the first PC5-S message (direct communication request message) includes the first UE's Application Layer ID.
		3GPP ‘287 discloses that the first PC5-S message (direct communication request message) includes the first UE's Application Layer ID (the initiating UE's Application Layer ID) (Sec 6.3.3.1 Layer-2 link establishment over PC5 reference point, Pg. 41-42).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify 3GPP ‘752 by including the feature that the first PC5-S message includes the first UE's Application Layer ID, as taught by 3GPP ‘287 for the purpose of providing initial signaling for the establishment of the PC5 unicast link, as taught by 3GPP ‘287 (Sec. 5.6.1.4, Pg. 34).
		Re claims 4, 12, 3GPP ‘752 discloses that the first PC5-S message (direct communication request message) includes parameters specified in clause 6.3.3.1 of TS 23.287.
		3GPP ‘752 does not explicitly disclose that the first PC5-S message (direct communication request message) includes the second UE's Application Layer ID.
		3GPP ‘287 discloses that the first PC5-S message (direct communication request message) includes the second UE's Application Layer ID (target UE's Application Layer ID) (Sec 6.3.3.1 Layer-2 link establishment over PC5 reference point, Pg. 41-42).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify 3GPP ‘752 by including the feature that the first PC5-S message includes the second UE's Application Layer ID, as taught by 3GPP ‘287 for the purpose of providing initial signaling for the establishment of the PC5 unicast link, as taught by 3GPP ‘287 (Sec. 5.6.1.4, Pg. 34).
		Re claims 5, 13, 3GPP ‘752 discloses that the first PC5-S message (direct communication request message) includes parameters specified in clause 6.3.3.1 of TS 23.287.
		3GPP ‘752 does not explicitly disclose that the first PC5-S message (direct communication request message) includes Service Info of a Proximity-based Services (ProSe) service.
		3GPP ‘287 discloses that the first PC5-S message (direct communication request message) includes Service Info of a Proximity-based Services (ProSe) service (V2X service info) (Sec 6.3.3.1 Layer-2 link establishment over PC5 reference point, Pg. 41-42).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify 3GPP ‘752 by including the feature that the first PC5-S message includes Service Info of a Proximity-based Services (ProSe) service, as taught by 3GPP ‘287 for the purpose of providing initial signaling for the establishment of the PC5 unicast link, as taught by 3GPP ‘287 (Sec. 5.6.1.4, Pg. 34).
		Re claims 6, 14, 3GPP ‘752 discloses that the first PC5-S message (direct communication request message) includes parameters specified in clause 6.3.3.1 of TS 23.287.
		3GPP ‘752 does not explicitly disclose that the Service Info of the ProSe service is an identity of the ProSe service.
		3GPP ‘287 discloses that the Service Info of the ProSe service is an identity of the ProSe service (PSID(s) or ITS-AID(s)) (Sec 6.3.3.1 Layer-2 link establishment over PC5 reference point, Pg. 41-42).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify 3GPP ‘752 by including the feature that the Service Info of the ProSe service is an identity of the ProSe service, as taught by 3GPP ‘287 for the purpose of providing initial signaling for the establishment of the PC5 unicast link, as taught by 3GPP ‘287 (Sec. 5.6.1.4, Pg. 34).










Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473